DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 14 is cancelled.  Claims 1, 3, 4 and 15 are amended.  Claims 20 and 21 are new.  Claims 1-13 and 15-21 are pending.

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because wherein the at least one phosphor particle constituting the first crystal phase is covered with the third crystal phase so there is no direct contact with the second crystal phase.

Claims 2-13 and 15-21 are allowed as being dependent on claim 1.

The closest available prior art Yamaguchi (JP 2014181288A) discloses a phosphor comprising: a first crystal phase added with an activator agent (para. 0006; first phosphor phase consisting of Y3AI5012 containing Ce); a second crystal phase (para. 0012; Al203 phase and the AIN phase have higher thermal conductivity than the phosphor phase of Y3AI5012 containing Ce, the thermal conductivity of the entire composite ceramic of the present invention can be increased) higher in thermal conductivity than the first crystal phase (para. 0012); and a third crystal phase (second fluorescent phase made of Y3AI5012 containing Ce) which is disposed between (illustrated in fig. 4) the first crystal phase (10) and the second crystal phase (30), and is same in crystal structure as the first crystal phase (Y3AI5012), and is smaller in additive amount of the activator agent than the first crystal phase (The first crystal phase 10 with the Ce activator is illustrated in fig. 2 and denoted as “Ce”: the third crystal phase 20 illustrated in fig. 3 wherein the denoted Ce concentration is substantially zero); however, Yamaguchi fails to teach or render obvious wherein the at least one phosphor particle constituting the first crystal phase is covered with the third crystal phase so there is no direct contact with the second crystal phase.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        2 June 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882